Exhibit 10.24

SEVERANCE AGREEMENT

This SEVERANCE AGREEMENT (“Agreement”) between GEOVIC MINING CORP. and GEOVIC
LTD. (hereafter together “Company”) and DAVID C. BELING (“Executive”) is
executed on this 10th day of December 2010. The Company and the Executive are in
some places herein referred to individually as a Party and collectively as the
Parties.

WHEREAS:

 

  A. The Company and the Executive executed an EXECUTIVE EMPLOYMENT AGREEMENT
effective on January 1, 2008 (“Agreement”). The Agreement automatically renews
its rolling two year term and includes provisions for severance as contemplated
hereunder;

 

  B. The Company intends to move most executive offices to the Company’s Denver,
CO headquarters office and is in process of replacing the Executive for reasons
beyond the Executive’s control;

 

  C. The Company has offered a severance package under terms set forth below as
agreed upon by the Parties; and

 

  D. The Company has requested and the Executive has agreed to assist with
hiring a suitable replacement and effecting a smooth transition of duties.

NOW THEREFORE, IT IS HEREBY AGREED as follows:

 

1. The Executive shall work full time at his normal salary with full benefits
for 1 month after his replacement starts work or through December 31, 2010,
whichever occurs first. Such date shall be deemed the Effective Date of
Severance.

 

2. Severance Compensation.

 

  (a) On or before January 15, 2011, the Company shall pay the following cash
compensation to Executive or, at Executive’s election or in the event of his
death, the trustee named in Executive’s last will and testament or Living Trust,
if any, and if none, then the Executive’s estate:

 

  (i) A lump sum severance of $492,000, which is equal to two (2) years of the
minimum base salary on the Effective Date of the Severance.

 

  (ii) Any annual bonus for 2010 approved by the Compensation Committee of the
Board of Directors

 

  (iii) Company shall not be required to make contributions to the Company’s
401(k) Employee Benefit Plan (“401(k) Plan”) based on the cash severance payment
described in subparagraph (i) above, and Executive shall not be entitled to
participate in the 401(K) Plan after the Effective Date of Severance, except as
described in Section 13 below.

 

  (b) The Executive shall immediately become one hundred percent (100%) vested
with respect to all options to purchase the Company’s capital stock held on the
Effective Date of Severance.

 

1



--------------------------------------------------------------------------------

3. All provisions of this Agreement shall comply with all laws, rules and
regulations of securities commissions and stock exchanges to which the Company
may be subject, or with which it must comply. The Executive and the Company
agree to reasonably modify this Agreement in a manner that meets such
requirements.

 

4. The Executive shall maintain all relevant paper and electronic information
obtained from the Company in order to respond to questions and other requests
after the Date of Severance. To fulfill such mutual interests, the Executive
shall purchase the company’s Sony laptop computer assigned to him at a cost of
$1,000 to be paid upon the Effective Date of Severance. All information shall
remain confidential pursuant to Article 5 of the Agreement, and Section 8 of the
attached General Release.

 

5. All applicable federal and state taxes will be withheld by the Company from
payments to Executive under this Agreement. For all purposes under this
Agreement, Executive is a resident of the State of Colorado.

 

6. Any notice to be given under this Agreement must be in writing and must be
delivered to the addressee in person or left at the address of the addressee or
sent by email to the addressees which in each case is specified in this Section,
and marked for the attention of the person so specified, or to such other
address for the attention of such other person as the relevant Party may from
time to time specify by reasonable and appropriate notice. The details of each
Party at the date of this Agreement are:

 

  To the Company:   Geovic Mining Corp.     1200 Seventeenth Street, suite 980  
  Denver, CO 80202 USA     Facsimile: 303-476-6456     Attention: The Secretary
    sshort@geovic.net     jsherborne@geovic.net     aperyam@geovic.net   To the
Executive:   DAVID C. BELING     3682 Ridge Drive     Grand Junction, CO 81506
USA     dbeling@bresnan.net     Tel 970-243-5426

 

7. Executive Agrees to sign and deliver to the Company a General Release in the
form attached hereto on the Effective Date of Severance.

 

8. This Agreement shall be governed by and interpreted in accordance with the
laws of Colorado, United States and venue for any action relating to or arising
out of this Agreement shall be Denver, Colorado, USA. Any dispute concerning
this severance agreement shall be resolved by binding arbitration pursuant to
rules and proceedings of the American Arbitration Association.

 

9. The failure of any party to insist upon the strict performance of any of the
terms, conditions or provisions of this Agreement shall not be construed as a
waiver of relinquishment of future compliance therewith, and said terms,
conditions and provisions shall remain in full force and effect.

 

2



--------------------------------------------------------------------------------

10. The rights and obligations of the Company and Geovic, Ltd. under this
Agreement shall inure to the benefit of, and shall be binding upon, their
respective successors and assigns.

 

11. If any of the provisions of this Agreement shall for any reason be adjudged
by any court of competent jurisdiction to be invalid or unenforceable, such
judgment shall not affect, impair or invalidate the remainder of this Agreement,
but shall be confined to such invalid or unenforceable provision.

 

12. This Agreement and the schedules hereto embody the entire understanding
between the parties hereto pertaining to the subject matter hereto and
supersedes all prior agreements and understandings of the parties in connection
therewith.

 

13. Company agrees to assist Executive with transfer or rollover of Executive’s
account in the 401(k) Plan to Executive’s own separate account upon his request.

 

14. The Company and the Executive may enter into an independent consulting
agreement in the form and content consistent with the company’s standard
consulting agreements but including terms whereby the Company may request from
time to time at its sole option to use the Services of Executive’s extensive
knowledge of the company, its projects and business endeavors and his own
extensive expertise in the mining industry. Any consulting services requested by
the company shall not unreasonably impair the Executive from seeking personal or
other business pursuits.

The daily rate for such services shall be negotiated if and when such an
Agreement is pursued by the Parties. Any consulting thereafter must have written
consent by both Parties. Company also agrees to promptly reimburse
Executive/Consultant for fees and reasonable expenses incurred during the
performance of Service for the Company

Notwithstanding, the Executive agrees to respond within reasonable times to
reasonable questions and requests that may help the Company during a three month
period after the Effective Date of Severance as defined herein.

IN WITNESS whereof the Parties hereto have executed the Agreement this 10th day
of December 2010.

 

Signed  

/s/    JOHN E. SHERBORNE

  John E. Sherborne, for and on behalf of   GEOVIC MINING CORP. Signed  

/s/    JOHN E. SHERBORNE

  John E. Sherborne, for and on behalf of   GEOVIC LTD. Signed  

/s/    DAVID C. BELING

  DAVID C. BELING, Executive

Form of General Release

(Attachment 1)

 

3